DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 11, 13-17, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0166839 (Okkonen et al.) in view of US 2019/0075448 (Prakash et al.).
As to claims 1, 13 and 25, Okkonen teaches a system comprising: programmable hardware disposed on a mobile communication device. the programmable hardware operative to: 
execute a monitor application (agent 125, fig 1) associated with SIM (Subscriber Identity Module) information (information on SIM card 123, fig 1): and 
via the executed monitor application: i) monitor a status of the SIM information, and ii) communicate the status over a network to a remote communication management resource (agent 125 monitors SIM information to see if it has been changed such that it reports new SIM information to carrier/service provider upon detection, see paragraphs 10-12 and 36--38).
What is lacking from Okkonen is the SIM being an embedded SIM downloaded to the programmable hardware of the mobile communication device, the monitor application received as a portion of the embedded SIM.
In analogous art, Prakash teaches that SIMs can come in the form of embedded SIMs (eSIM) that are stored within the hardware of the mobile device (see Prakash, paragraphs 3 and 4).  In combination with Okkonen this would render the hardware on the mobile device storing both the agent of Okkonen (~monitor application) and the eSIM (~the monitor application received as a portion of the embedded SIM).
It would have been obvious to one of ordinary skill in the arts to apply this teaching of Prakash to Okkonen so as to remove the need for the user to manually change SIM cards when they want to change operators/carriers from the same device.
As to claims 2 and 14, Okkonen further teaches wherein the status indicates an operation applied to the embedded SIM information by a user of the mobile communication device during the monitoring (see paragraph 41, in combination with the cited teaching of Prakash, this would render the user selecting a different subscription in the stored eSIM).
As to claims 3 and 15, Okkonen in view of Prakash’s cited teachings further teach wherein the programmable hardware is further operative to: execute the application received in the embedded SIM information (see Okkonen, paragraphs 10-12 and 36-38, the eSIM of Prakah would be stored and executed by the same hardware storing agent 125).
As to claims 4 and 16, Okkonen further teaches wherein the programmable hardware is further operative to: in response to communicating the status over the network to the communication management resource, receive a message over the network, the message directed to a user of the mobile communication device from the communication management resource (see paragraph 44, network sends updated firmware to mobile device in response to message indicating SIM change).
As to claims 5 and 17, Okkonen in view of Prakash’s cited teachings further teach wherein the executed monitor application is supplemental with respect to a SIM management application on the mobile communication device that monitors the status of the embedded SIM information and provides notification of the status over a primary wireless connection from the mobile communication device to the remote communication management resource (see Okkonen, paragraphs 15 and 43, Agent 125 can have first [~SIM management application] and second agent [~supplemental monitor application] component that work together to monitor and provide status notification to the network via connection 113 [~primary wireless connection]).
As to claims 11 and 23, Okkonen in view of Prakash’s cited teachings further teach wherein the programmable hardware is eSIM hardware (see Okkonen, paragraphs 10-12 and 36-38, the eSIM of Prakah would be stored and executed by the same hardware storing agent 125).
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0166839 (Okkonen et al.) in view of US 2019/0075448 (Prakash et al.) as applied to claims 1 and 13 above, and further in view of US 2020/0014900 (Gandhi et al.). 
As to claims 7 and 19, what is further lacking from Okkonen is wherein the embedded SIM information downloaded to the programmable hardware includes a subscriber identity of a user of the mobile communication device and authentication key information supporting wireless connectivity of the mobile communication device over the network.
In analogous art, Gandhi teaches that eSIMs may comprises mobile subscriber information and authentication keys (see Gandhi, paragraph 13).
It would have been obvious to one of ordinary skill in the arts to apply this teaching of Gandhi to Okkonen so as to allow for the network to properly identify and authenticate the user.
Claims 8-10 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0166839 (Okkonen et al.) in view of US 2019/0075448 (Prakash et al.) as applied to claims 1 and 13 above, and further in view of US 2015/0236970 (Rahman et al.). 
As to claims 8 and 20, What is further lacking from Okkonen is wherein the programmable hardware is further operative to: via the executed monitor application: queue the status for subsequent delivery in a message to the remote communication management resource until a communication link in the network is available to communicate the status to the remote communication management resource.
In analogous art, Rahman teaches queuing a message until a persistent connection is available (see Rahman, paragraph 41).
It would have been obvious to one of ordinary skill in the arts to apply this teaching of Gandhi to Okkonen so as to ensure that the network receives the message from the mobile device.
As to claims 9 and 21, Okkonen in view of Rahman’s cited teachings further teach wherein the programmable hardware is further operative to: via the executed application: monitor the mobile communication device for presence of a persistent data connection used by the communication device to communicate over the network; select the persistent data connection to communicate the status over the network to the remote communication management resource (see Rahman, paragraph 41).
It would have been obvious to one of ordinary skill in the arts to apply this teaching of Gandhi to Okkonen so as to ensure that the network receives the message from the mobile device.
As to claims 10 and 22, Okkonen in view of Rahman’s cited teachings further teach wherein the programmable hardware is further operative to: communicate the status in the message over the persistent data connection unbeknownst to the user operating the mobile communication device (Okkonen and Rahman make no mention of user involvement in the sending of the message).
Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0166839 (Okkonen et al.) in view of US 2019/0075448 (Prakash et al.) as applied to claims 1 and 13 above, and further in view of US 2022/0182810 (Kim et al.).
As to claims 12 and 24, what is further lacking from Okkonen is wherein the programmable hardware is further operative to: via the executed monitor application: detect a location of the mobile communication device; and communicate location information indicating the location of the mobile communication device to the remote communication management resource.
In analogous art, Kim teaches that location information may be sent by a mobile device in conjunction with a notification of a SIM card/network switch (see Kim, paragraphs 142 and claim 10).
It would have been obvious to one of ordinary skill in the arts to apply this teaching of Kimi to Okkonen so as to allow the network to know the location of the mobile device, which may allow the network to optimize service.
Allowable Subject Matter
Claims 6 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2016/0134625 (Song).  US 2022/0141669 (Daumer et al.).  US 2020/0264857 (Koo et al.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892. The examiner can normally be reached 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAZDA SABOURI/Primary Examiner, Art Unit 2641